department of the treasury internal_revenue_service washington d c date number release date cc ebeo wta-n-119638-99 uilc internal_revenue_service national_office field_service_advice memorandum for director brookhaven service_center district_counsel brooklyn from assistant chief_counsel by patricia m mcdermott employee_benefits and exempt_organizations cc ebeo subject fica_taxes on pension settlement payments this memorandum responds to your communication dated date the advice herein is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue whether cash payments by employers to employees in settlement of a suit by a class of employees for additional credit under their qualified_pension plan for services performed prior to are wages for purposes of the federal_insurance_contributions_act fica conclusion the payments are wages for fica tax purposes facts under the example facts a class of employees brings suit against an employer seeking additional service_credit under a qualified_pension plan which came into existence many years before in some cases the claim is part of a suit alleging employment discrimination in other cases the suit arises from employees’ claims that a particular pension_plan operated in such a manner that the terms of the plan unfairly denied them service or that they were not given sufficient notice of the effect of an election on their service_credit the service_credit at issue relates wta-n-119638-99 to years prior to under the example facts the case is settled by the employer making a cash payment directly to the employee it is assumed for purposes of this case that none of the amounts are excludable from gross_income under sec_104 law and analysis under sec_3101 and sec_3111 fica_taxes apply to wages sec_3121 provides that for purposes of the fica the term wages means all remuneration for employment including the cash_value of all remuneration paid in any medium other than cash unless specifically excepted employment is defined as any service of whatever nature performed by an employee for the person employing him sec_3121 taken together subsections a and b of sec_3121 define 'wages ' therefore as 'all remuneration' for ‘any service ' sta of baltimore - ila container royalty fund v united 621_fsupp_1567 d md aff'd 804_f2d_296 4th cir sec_3121 excepts from the definition of wages for fica purposes any employer payment made to or on behalf of an employee or his beneficiary from or to a_trust described in sec_401 which is exempt from tax under sec_501 at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and not as a beneficiary of the trust sec_31_3121_a_-1 provides that remuneration for employment unless specifically excepted constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them sec_31_3121_a_-1 provides that generally the basis upon which remuneration is paid is immaterial in determining whether the remuneration constitutes wages for fica purposes the seminal case on the issue of the wage status of back pay awarded for an employer violation of a employees’ rights statute is 327_us_358 in that case the supreme court held that back pay awarded to an employee who was found to have been wrongfully discharged under the national labor relations act nlra was wages for purposes of the social_security act the basic definition of wages under the social_security act for the years at issue in nierotko was similar to the current definition the nlra allowed the national labor relations board to provide back pay to workers who were wrongfully discharged because of unfair labor practices the social_security board argued that the payments were not wages because the petitioner had performed no service during the time for which he was awarded back pay the wta-n-119638-99 court noted the broad definitions of wages as all remuneration for employment and employment as any service performed by an employee for his employer under the social_security act the court stated as follows with respect to the definition of employment u s pincite the very words any service performed for his employer with the purpose of the social_security act in mind import breadth of coverage they admonish us against holding that service can be only productive activity we think that service as used by congress in this definitive phrase means not only work actually done but the entire employer-employee relationship for which compensation is paid to the employee by the employer although nierotko directly concerned whether the back pay was included in wages for purposes of benefits under the social_security act the decision applies to interpretations of the fica counterpart because of the similar language in the fica definitions of wages and employment see sec_3121 and b the supreme court recognized the congruity of the fica definition and the social_security act definition in that it specifically dealt with and rejected previous internal_revenue_service rulings holding that back pay provided under the nlra was not wages for fica tax purposes see u s pincite many recent cases have also recognized the breadth of the definition of wages under the fica in 42_fedclaims_867 the court held that certain termination_payments paid pursuant to a voluntary early out plan were wages subject_to fica the court stated pincite fed cl the notion of an employer-employee relationship continues to be recognized as the touchstone for determining if a particular payment is subject_to fica taxation see also 44_fedclaims_260 151_f3d_855 8th cir 122_f3d_204 4th cir 25_f3d_662 8th cir and 64_f3d_245 6th cir in four recent cases four different circuits considered the income_tax and fica tax status of payments made to settle a class action law suit brought against the continental can corp for violation of erisa in the class action suit the plaintiffs claimed that continental can maintained a systematic plan of terminating employees before they qualified for certain pension_plan benefits the class action suit was settled with the payment by continental can into a settlement fund the settlement fund was administered by a special master who distributed proceeds to the class members based on several factors including each individual’s claimant’s years_of_service years to retirement expected earnings if he or she had not been terminated by continental can and actual earnings after termination these cases dealt with claims under erisa that were made before the supreme court’s decision wta-n-119638-99 in 508_us_248 holding that damages for erisa violations were strictly limited to equitable remedies two of the circuits held that the entire amount of the settlement payments were wages for fica purposes 151_f3d_855 8th cir 122_f3d_204 4th cir two other circuits held that a portion of the settlement payments were not wages for fica tax purposes 87_f3d_682 5th cir 164_f3d_1015 6th cir however all four circuits agreed that to the extent that the settlement payments were back pay the payments were wages for fica tax purposes based on the above authority cash payments made in lieu of pension credits for prior service are remuneration for past services performed for the taxpayer or a predecessor the payments arise from the employment relationship with the employer as such they are remuneration for employment and are wages for fica tax purposes unless an exception applies the exception provided by sec_3121 does not apply because the payments are not made from an exempt trust of a qualified_plan as required by the statute but see 42_fedclaims_65 appeal pending fed cir because the payments are in lieu of service_credit for services performed before_1984 an issue arises whether the payments qualify for the retirement exceptions provided by sec_3121 sec_3121 and sec_3121 before these sections were amended in before the social_security amendments of pub_l_no sec_3121 provided exceptions from the definition of wages for certain payments made upon or because of an employee’s retirement these exceptions were contained in sec_3121 sec_3121 and sec_3121 sec_3121 provided an exception for the amount of any payment including any amount_paid by an employer for insurance or annuities or into a fund to provide for any such payment made to or on behalf of an employee or any of his dependents under a plan or system which makes provision for his employees generally or for a class or classes of his employees a on account of retirement sec_3121 excepted any payment made to an employee on account of retirement sec_3121 provided an exception for any payment or series of payments by an employer to an employee or any of his dependents which is paid -- a upon or after the termination of an employee’s employment relationship because of iii retirement after attaining an age specified in the plan referred to in subparagraph b or in a pension_plan of the employer and b under we note that the decisions in dotson and gerbec were based on the settling parties and the special master relying on certain authority existing before the issuance of mertens that could be read as contrary to mertens wta-n-119638-99 a plan established by the employer which makes provision for his employees generally or a class or classes of his employees other than a payment or series of payments which would have been paid if the employee’s employment relationship had not been so terminated the exception for plan payments on account of retirement contained in sec_3121 was eliminated by section of the amendments in addition section also deleted the exception for payments on account of retirement contained in sec_3121 and the exception for non-disability retirement payments contained in sec_3121 section of the amendments also added sec_3121 to the code final regulations under sec_3121 were published on date fr and date fr see sec_31_3121_v_2_-1 of the regulations sec_3121 provides that any amount deferred under a nonqualified_deferred_compensation_plan shall be taken into account for purposes of the fica as of the later of -- i when the services are performed or ii when there is no substantial_risk_of_forfeiture of the rights to such amount sec_3121 provides that any amount taken into account as wages by reason of sec_3121 shall not thereafter be treated as wages for purposes of the fica sec_3121 provides that for purposes of sec_3121 the term nonqualified_deferred_compensation_plan means any plan or other arrangement for deferral of compensation other than a plan described in sec_3121 the effective date provisions for section of the amendments are contained in section d section d provides that except as otherwise provided by section d the amendments made by section to the fica shall apply to remuneration paid after date however section d of the amendments provides that in the case of an agreement in existence on date between a nonqualified_deferred_compensation_plan as defined in sec_3121 of the code and an individual the amendments made by section to the fica shall apply with respect to services performed by such individual after date sec_2662 of the deficit_reduction_act_of_1984 defra publaw_98_369 amended section d of the amendments by adding a sentence stating that f or purposes of section d any plan or agreement to make payments described in paragraph or a iii of sec_3121 of such code as in effect on the day before the date of enactment of the amendments shall be treated as a nonqualified_deferred_compensation_plan because the service_credit sought by the plaintiffs in these example cases was not provided under the terms of an agreement existing on date the wta-n-119638-99 transition rule provided by section d does not apply each of these cases is premised on the fact that in1983 the qualified_pension plan between the employer and the individual employee illegally did not provide for certain service_credit in certain cases under the example the plaintiffs may be arguing that the terms of the qualified_plan or its predecessors as it existed in were in violation of the employee retirement income security act erisa in such cases the plaintiffs’ argument is not based on an employer’s violation of the terms of the pension_plan existing in but the fact that the pension_plan was itself in violation of erisa in other cases the plaintiffs are arguing that the terms of the qualified_pension plan did not provide them benefits because of workplace discrimination against them and the plaintiffs did not earn the salary that they would have earned absent the discrimination in either case the qualified_plan as it existed in did not provide for the particular benefits that the cash payments are in lieu of under the settlement agreement thus in these cases the cash payments are not provided for under any agreement in existence in therefore the fica taxation of these payments is not governed by the transition rule provided by section d of the amendments cf 42_fedclaims_65 also the question arises whether the qualified_pension plan in these example cases was nonqualified_deferred_compensation_plan in existence on date and therefore the payments in lieu of service_credit can be covered by the section d transition rule the interpretation that a qualified_plan is a nonqualified_plan for purposes of the transitional rule does not appear to be consistent with the fact that the amendments affected by the provision related to exceptions provided for nonqualified plans the amendment by the defra to the definition of nonqualified_deferred_compensation for purposes of section d of the amendments clarified the definition of nonqualified_deferred_compensation_plan but did not eliminate the specific reference to sec_3121 of the code in section d sec_3121 provides that the term nonqualified_deferred_compensation_plan means any plan or other arrangement for deferral of compensation other than a plan described in subsection a sec_3121 provides exceptions from wages for contributions and benefits paid from various types of qualified_plans sec_3121 specifically provides excepts contributions and benefits from trusts described in sec_401 which are exempt from tax under sec_501 at the time of the payment into the fund ie qualified_pension plans thus qualified_plans are specifically excepted from the definition of nonqualified_deferred_compensation_plan by the language other than a plan described in subsection a in examining the definition of nonqualified_deferred_compensation_plan in sec_3121 it is clear that part of the definition is somewhat ambiguous and part is unambiguous the ambiguous part is any plan or arrangement for the deferral of compensation that language is susceptible of different interpretations and wta-n-119638-99 questions had been raised whether certain early retirement incentive plans would satisfy the definition a major part of the regulations under sec_3121 is devoted to explaining what constitutes a plan or arrangement for the deferral of compensation the somewhat ambiguous language at the beginning of sec_3121 concerning a plan or arrangement for the deferral of compensation should be contrasted with the unambiguous part of the definition of nonqualified_deferred_compensation_plan the part specifically excluding qualified_plans other than a plan described in section a if the defra amendment to the effective date provisions was intended to convert qualified_plans to nonqualified plans congress could easily have deleted the parenthetical contained in the first sentence of section d of the amendments our interpretation provides an interpretation of the defra amendment that is not inconsistent with the first sentence of section d on the other hand the interpretation that this transition rule applies creates an inconsistency within the provisions of section d in addition to being on its face contradictory it would be incongruous to hold that the obligation to pay qualified_benefits provided under a qualified_deferred_compensation_plan should be treated as a nonqualified_deferred_compensation_plan when the specific references in the defra amendment were to provisions that describe nonqualified arrangements ie old sec_3121 a and a a iii the interpretation that a qualified_plan is a nonqualified_deferred_compensation_plan renders the parenthetical reference to sec_3121 in the first sentence of section d of the amendments nugatory our interpretation that the definition of nonqualified_deferred_compensation_plans does not include qualified_plans is consistent with the idea that the provision was added to resolve the ambiguous language in sec_3121 for purposes of the transition_rules qualified_plans were not intended to be transformed into nonqualified plans under the amendment to the section d transition_rules in summary the payments do not qualify for the transition rule exception for agreements in existence on date between an individual and a nonqualified_deferred_compensation_plan because the qualified_plan is not a nonqualified_deferred_compensation_plan for purposes of the transition_rules and because there was no agreement to make these settlement payments until the year that the settlement agreement was reached between the corporation and the plaintiffs which was after date because the payments are remuneration for past services and no exception from the definition of wages applies the payments are wages for fica tax purposes please call if you have any further questions
